Citation Nr: 0111382	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
flat feet.

2.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
bilateral hearing loss.

3.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
a back disability.

4.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to an initial compensable 
disability rating for pseudofolliculitis barbae and tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  The Atlanta, Georgia, RO certified the case for the 
Board's appellate review.


FINDINGS OF FACT

1.  In August 1998, the RO denied service connection for flat 
feet, bilateral hearing loss, and a back disability and 
granted service connection for pseudofolliculitis barbae and 
tinea versicolor, evaluated as noncompensable from January 
21, 1998.  The veteran was notified of this decision and of 
his appellate rights by letter dated August 12, 1998. 

2.  On September 24, 1998, the veteran submitted a Notice of 
Disagreement (NOD) to the RO on the above issues, except the 
issue of entitlement to service connection for bilateral 
hearing loss.

3.  The veteran's NOD with the RO's August 1998 denial of 
service connection for bilateral hearing loss was received at 
the RO at a December 1, 1998, RO hearing.

4.  A Statement of the Case (SOC) addressing the above four 
issues was issued on March 8, 1999.

5.  The veteran did not file a substantive appeal on any of 
the above issues within a year after notice of the August 
1998 rating decision, or by August 12, 1999.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
issues of entitlement to service connection for flat feet, 
bilateral hearing loss, and a low back disability and 
entitlement to an initial compensable disability rating for 
pseudofolliculitis barbae and tinea versicolor, and the Board 
lacks jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider this issue.  The law 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 9-99.  

By letter dated March 21, 2001, the veteran and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on these issues was 
timely and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203.  Although the Board has the obligation to assess 
its jurisdiction, it must consider whether doing so in the 
first instance is prejudicial to the veteran.  Cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that its 
consideration of the issue of the timeliness of the veteran's 
substantive appeal does not violate his procedural rights:  
The March 2001 letter to the veteran provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on this issue, and provided an opportunity to 
request a hearing.  The veteran submitted written argument, 
which was received at the Board in April 2001, but he did not 
request a hearing on this particular issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in VA laws and regulations:  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300. 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the veteran at 
his most recent address of record, with a copy provided to 
his or her representative.  38 C.F.R. § 19.30(a).  
Thereafter, the claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed, or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (2000).

In the present case, the RO denied service connection for 
flat feet, bilateral hearing loss, and a back disability, and 
granted service connection for pseudofolliculitis barbae and 
tinea versicolor, with an initial rating of zero percent, in 
an August 1998 rating decision.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
August 12, 1998. 

The RO received the veteran's NOD with the RO's August 1998 
rating decision on the above issues, with the exception of 
the issue of service connection for bilateral hearing loss, 
on September 24, 1998.  The veteran's NOD with the RO's 
August 1998 denial of service connection for bilateral 
hearing loss was received at the RO at a December 1, 1998, RO 
hearing.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(transcription of representative's statements at a hearing 
constituted a "writing" for purposes of a timely notice of 
disagreement). 

An SOC addressing the above four issues was issued on March 
8, 1999, at which time the veteran was advised that he needed 
to file (i.e., perfect) his appeal "within 60 days from the 
date of this letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying you of 
the action that you have appealed."  The veteran was further 
advised that "If we do not hear from you within this period, 
we will close your case," and that if he needed more time to 
file (i.e., perfect) his appeal, he should request more time 
before the time limit for filing his appeal expired.  Since 
the SOC was not issued after the expiration of the one-year 
period (i.e., the 60-day period immediately following the SOC 
fell within the one-year period), the veteran had until 
August 12, 1999, to perfect his appeal.

The earliest document in the file that could be liberally 
construed as the veteran's substantive appeal consists of a 
written statement that was received at the RO on December 8, 
1999, in which the veteran made references to problems with 
his skin, flat feet, bilateral hearing loss, and back.  
Thereafter, he filed a VA Form 9, dated December 21, 1999, 
which the RO received on January 7, 2000.  In this document, 
the veteran indicated that he was only appealing the issues 
of entitlement to service connection for hearing loss and a 
back disability, and an initial rating exceeding zero percent 
for his skin disability.  The veteran's representative's VA 
Form 646 addressing all four issues was dated January 24, 
2000.  Thus, the veteran did not file a substantive appeal on 
any of the above four issues within the one-year period 
immediately following the notice of the August 1998 rating 
decision, or by August 12, 1999.

By letter dated March 21, 2001, the Board notified the 
veteran of its intention to consider the issue of the 
timeliness of his substantive appeal regarding the above four 
issues.  A copy of the letter was sent to the veteran's 
representative.  The Board further informed the veteran that 
he had 60 days within which to present written argument, or 
request a hearing to present oral argument on the question of 
adequacy of the appeal.  The veteran was advised to send any 
additional written argument, or request for a hearing, to the 
Director of Administrative Services of the Board, in 
Washington, D.C.

On April 2, 2001, the Director of Administrative Services of 
the Board received from the veteran photocopies of evidence 
that was already of record, including a service medical 
record produced in 1973, several pages of the August 1998 
rating decision, several pages of the March 1999 SOC, and the 
VA Form 9 dated December 21, 1999.  The veteran also 
submitted a statement, dated March 27, 2001, in which he 
argued that his substantive appeal was not untimely, and 
suggested that the problem should be attributed to VA's 
"loos[ing]" [sic] his VA Form 9 and that, therefore, "it 
[is] your fault, not mine."  He then stated that, in any 
event, "the submittance [sic] of this veterans' [sic] appeal 
as it relates to substance, should clear-up the whole matter, 
and allow finally for my benefits and past compensation owed 
to be received by me ... ."  As part of this package of 
documents, the veteran also submitted another statement, in 
which he apparently meant to argue that his submission of a 
document directly to the Board, after February 23, 2000, 
expressing his desire to perfect his appeal, should be 
accepted as a timely substantive appeal.  He cited 38 C.F.R. 
§ 20.300 as his basis for such allegation, and accompanied 
said statement with a photocopy of the Board's February 23, 
2000, letter advising him that his claims file had been 
transferred to the Board for appellate review.

The question before the Board is whether evidence has been 
produced that shows that a timely substantive appeal was 
filed.  The veteran's contention that VA "lost" his VA Form 
9 dated December 21, 1999, is erroneous because the form was 
never "lost," there is no evidence showing that it was not 
timely processed upon receipt by VA, and even if it had been 
considered filed on December 21, 1999 (the date that the 
veteran himself wrote on the form), rather than on January 7, 
2000 (the date when the RO stamped it as received), it would 
still have been untimely, because it was filed well after the 
expiration of the one-year period that started on August 12, 
1998.

The veteran's contention that his substantive appeal sent 
directly to the Board after February 23, 2000, should be 
accepted as a valid (i.e., timely) substantive appeal 
pursuant to 38 C.F.R. § 20.300 is erroneous as well.  Section 
20.300 mandates that a claimant's NOD and substantive appeal 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that his records have been 
transferred to another VA office.  The fact remains that any 
statement sent by the veteran to VA (be it to the Board, or 
any RO) in the year 2000 would clearly be untimely as a 
substantive appeal because, again, it would have been filed 
well after the expiration of the one-year period that started 
on August 12, 1998.  Simply put, the veteran had until August 
12, 1999, to file a substantive appeal that would be 
considered timely, and he failed to do so, notwithstanding 
his having been advised of his duty to perfect his appeal in 
a timely fashion. 

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the SOC that indicated any 
continued disagreement with the denial of the foregoing 
claims between March 8, 1999, and August 12, 1999.  See 
38 C.F.R. § 20.202 (2000).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (2000).  Nor was any additional relevant evidence 
received in this time period requiring the issuance of an 
SSOC.  Absent a timely substantive appeal, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Accordingly, since the veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion, his claims 
must be dismissed. 


ORDER

The veteran having failed to file a timely substantive appeal 
as to his claim of entitlement to service connection for flat 
feet, the claim is dismissed.

The veteran having failed to file a timely substantive appeal 
as to his claim of entitlement to service connection for 
bilateral hearing loss, the claim is dismissed.

The veteran having failed to file a timely substantive appeal 
as to his claim of entitlement to service connection for back 
disability, the claim is dismissed.

The veteran having failed to file a timely substantive appeal 
as to his claim of entitlement to an initial compensable 
disability rating for pseudofolliculitis barbae and tinea 
versicolor, the claim is dismissed.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

